C. A. 2d Cir. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Petitioners’ briefs and the joint appendix are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., February 14, 1992. Respondents’ brief is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., March 5, 1992. Any reply briefs are to be filed with the Clerk and served upon opposing counsel in accordance with this Court’s Rule 25.3. Oral argument is scheduled for the March session beginning March 23, 1992. Reported below: 942 F. 2d 114.